Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “Czubak does not include enabling a player to wager on a specific sporting event outcome and then using the pay table symbols to convey to the player whether or not the player won or lost that specific wagered on sporting event outcome”.  Examiner disagrees with Applicant’s interpretation of the claims as they are currently presented and prior art Czubak.  Applicant’s interpretation of the claims relies upon unclaimed limitations.  The claims do not currently require that the event in question is singular and exclusive to the presence of other events.  Applicant’s arguments suggest that a wager on any player football team scoring a touchdown in the next minute of play would be excluded.  However, nothing in the claim language presents such a negative limitation.  Applicant’s newly amended claims only require “a potential sporting event outcome of a sporting event”, this amendment does not exclude wagers that cover several events.  If, arguendo, Czubak is limited to a wager over several games, these wagers meet Applicant’s limitations because the presence of the other wagers is not prohibited by the claims.  Applicant’s interpretation requires a negative limitation to be recited in the claims and no such limitation is present.
If, Arguendo, the claims were to be so narrowly read, Czubak discloses wagers based on single events, see para. 72 
In various embodiments, a sporting event outcome may comprise any identifiable and definable outcome occurring during a sporting event. The sporting event may comprise any suitable organized sport or other live event having measurable and identifiable outcomes occurring therein. For example, the sporting event may be American football, archery, badminton, baseball, basketball, bowling, boxing, cricket, cue sports (e.g., billiards, pool, snooker, etc.), darts, fishing, golf, handball, hockey, ice-based sports (e.g., ice hockey, broomball, figure skating, curling, speed skating, etc.), jai alai, lacrosse, mixed martial arts, polo, racing, rugby, soccer, softball, table tennis, tennis, triathlons, water-based sports (e.g., swimming, diving, boating, water polo, etc.), wrestling, volleyball, and/or any other suitable sporting event. (emphasis added)
This disclosure providing for individual event outcomes to be used for wagers.
	Applicant’s arguments with regard to official notice are moot in view of the art now applied to those claims.  Examiner noting that Applicant’s position that prior art disclose a complete display of particular information is inappropriate.  Section 103 does not require this a single reference and the combination of references below meets the requirements for a rejection under obviousness.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 12 recite “a potential sporting event outcome of a sporting event” and later recites “an actual sporting event outcome”.  The antecedent relationship between these elements is not clear.  
Claims 1 and 12 recite “an actual sporting event outcome” (emphasis added), this recitation renders the metes and bounds of the sporting event outcome required unclear.  While the definition of the term actual merely requires existence of the outcome, this appears to require that the event is corporeal and not electronic or based on a simulated historic event.  However, the dependent claims, see claims 2, 6, 13 and 17, present options for historic and electronic events.  In light of these later claims and the possible interpretations from the specification of this application, the metes and bounds of these claims are unclear.  Appropriate corrections is required.
Claims 1-10 and 12-20 will be examined as best understood by examiner.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 6, 13, 14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 6, 13 and 17 present limitations to the “sporting event” that are incompatible with the newly recited “actual sporting event”, see above discussion under section 112(b) in claims 1 and 12, and as such broaden the scope of the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9-12, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2019/0180570 by Czubak.
Regarding claim 1, Czubak discloses a gaming system (fig. 3; para. 47 - see the system) comprising: a processor (para. 26, 47; 12 – see gaming machine processor); and a memory device that stores a plurality of instructions that, when executed by the processor (para. 26, 47; 14 – see memory device) responsive to a placement of a sporting event wager (para. 88 – see placed wager) having static odds (para. 77-81 – see calculation of odds of a sporting event outcome) on a potential sporting event outcome of a sporting event (see at least para. 89-90, 95-100, see placing a wager and the calculated payout determined from data of the sporting event outcome), cause the processor to: 
cause a display, by a display device (para. 30 – see display devices), of the sporting event (see at least para. 43 – see display of the sporting event through a stylized visual or real-life visual) and a play of a game of chance associated with the placed sporting event wager (see at least para. 44 – see display of the reel game), 

cause a display, by the display device, of an outcome of the play of the game of chance (para. 99-101 – see notification and display of credits), the outcome being associated with an award amount corresponding to the payout amount of the placed sporting event wager (para. 97-100 – see the modified prize value based on the calculated event paytable.).
Regarding claims 4 and 15, Czubak discloses wherein the sporting event comprises a live sporting event (para. 3 – see live sporting event).
Regarding claims 9 and 20, Czubak discloses wherein the payout amount of the placed sporting event wager comprises a progressive award (para. 48 – see progressive).
Regarding claim 10, Czubak discloses the gaming system of Claim 1, further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (para. 35, 101 – see payment device, credit balance, etc.).
Regarding claim 11, this claim is rejected as discussed above with regard to claim 1 with the reel elements being found at fig. 1 and para. 44, 91.
Regarding claim 12, this claim is rejected as discussed above with regard to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5, 7, 8, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czubak and further in view of U.S. Publication 2006/0135255 by Roth.
Regarding claims 5 and 16, Czubak discloses wherein when executed by the processor prior to the placement of the sporting event wager, the instructions cause the processor to receive live sports book information associated with the sporting event wager (para. 71-78 – see selection of the event from a group of possible events.  Examiner noting that sports book information if being read to include the disclosed soccer goal and a type of sport.)  Czubak does not explicitly state that the above wagering options are displayed to a gaming machine user so that they may make such a wager.  Roth teaches displaying wagering options for sports betting at an electronic gaming machine (fig. 2-5; para. 24-25; see wager presentation to a user in an electronic gaming machine.)  Because the references are from a similar art and concerned with a similar problem, i.e. sports wagering on a gaming machine, it would have been obvious to one having ordinary skill in the art to construct Czubak with explicit display of wagering options as taught by Roth in order to allow for easier and improved placement of wagers via electronically presented wagering options as taught by Roth at para. 6-12. Roth’s explicit display of wagering options easing a player’s burden and barrier to entry when making wagering decisions.
Regarding claims 7 and 18, Czubak dislcoses wherein when executed by the processor prior to the placement of the sporting event wager, the instructions cause the processor to receive a plurality of available sporting events to wager on (para. 71-78 – see selection of the event from a group of possible events.)  Czubak does not explicitly state that the above wagering options are displayed to a gaming machine user so that they may make such a wager.  Roth teaches displaying wagering options for sports betting at an electronic gaming machine (fig. 2-5; para. 24-25; see wager presentation to a user in an electronic gaming machine.)  Because the references are from a similar art and concerned with a similar problem, i.e. sports wagering on a gaming machine, it would have been obvious to one having ordinary 
Regarding claims 8 and 19, Czubak discloses wherein when executed by the processor responsive to a selection of one of the plurality of available sporting events to wager on, the instructions cause the processor to receive a plurality of available sporting event wagers to place.  (para. 71-78 – see selection of the event wager from a group of possible events.)  Czubak does not explicitly state that the above wagering options are displayed to a gaming machine user so that they may make such a wager.  Roth teaches displaying wagering options for sports betting at an electronic gaming machine (fig. 2-5; para. 24-25; see wager presentation to a user in an electronic gaming machine.)  Because the references are from a similar art and concerned with a similar problem, i.e. sports wagering on a gaming machine, it would have been obvious to one having ordinary skill in the art to construct Czubak with explicit display of wagering options as taught by Roth in order to allow for easier and improved placement of wagers via electronically presented wagering options as taught by Roth at para. 6-12. Roth’s explicit display of wagering options easing a player’s burden and barrier to entry when making wagering decisions.
Claims 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czubak and further in view of U.S. Patent 9,053,608 by Brooks.
Regarding claims 2 and 13, Czubak is silent wherein the sporting event comprises a historic sporting event.  Brooks teaches wherein sporting event wagers can be made using historic sporting events, see col. 3, ln. 24-35. Because the references are from a similar art and concerned with a similar problem, e.g. event wagering, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Czubak with historical event wagering in order to allow for instant gratification 
Regarding claims 3 and 14, Brooks teaches wherein when executed by the processor prior to the placement of the sporting event wager, the instructions cause the processor to cause a display, by the display device, of anonymized information associated with the sporting event wager (col. 10, ln. 63-col. 11, ln. 16 – see the hidden information that is later revealed after betting).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czubak and further in view of U.S. Publication 2020/0175818 by Joao.
Regarding claims 6 and 17, While Czubak provides for a non-exhaustive list of possible sports and wagering events, see para. 71-73, Czubak is silent wherein the sporting event comprises an electronic sports sporting event.  Joao teaches the use of electronic sports as an event wagering target, see para. 474.  Because the references are from a similar art and concerned with a similar problem, i.e. sports wagering, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Czubak with electronic sports wagering events in order to allow for an increased pool of events for potential wagers and for increased player interest through an increased variety of gaming events. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/PETER J IANNUZZI/Examiner, Art Unit 3715                                                                                                                                                                                                        
/James S. McClellan/Primary Examiner, Art Unit 3715